              Case 1:16-cv-04841-LGS Document 116 Filed 04/01/19 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


 TAWANNA M. ROBERTS, individually and on behalf
 of all others similarly situated,
                                   Plaintiff,                     Case No. 1:16-cv-04841-LGS
                             - against -


 CAPITAL ONE, N.A.,
                                                Defendant.



     PLAINTIFF’S RESPONSE TO DEFENDANT CAPITAL ONE, N.A.’S OBJECTIONS
      TO EVIDENCE SUBMITTED IN PLAINTIFF’S RESPONSE TO CAPITAL ONE’S
                      MOTION FOR SUMMARY JUDGMENT

            Plaintiff Tawanna Roberts (“Ms. Roberts”) responds to Defendant Capital One, N.A.’s

objections to Ms. Roberts’s evidence submitted in support of its summary judgment briefing, Dkt.

111, and respectfully requests the opportunity to submit supplemental exhibits (in excess of the

Court’s limit of 15) in order to respond to Capital One’s foundational objections, in the unlikely event

the Court deems it necessary.

I.          Capital One’s Objections Improperly Insert Additional Argument in Excess of this
            Court’s Page Limitations for Summary Judgment Briefing

            Federal Rule of Civil Procedure 56(c)(2) states “[a] party may object that the material cited to

support or dispute a fact cannot be presented in a form that would be admissible in evidence.”

However, purported objections that actually go to the weight rather than the admissibility of the

proffered evidence are improper and should be overruled. Meyer v. N.Y. Office of Mental Health, 174 F.

Supp. 3d 673, 675 n.1 (E.D.N.Y. 2016). In its “objections” to Ms. Roberts’s evidence, Capital One

argues on numerous occasions that the evidence does not support the propositions for which it was

cited by Ms. Roberts or that the evidence is insufficient to impute corporate knowledge on Capital

One. See, e.g., Dkt. 111 at 3, 4, 5, 6, 7, 8.

000043/01164201_1                                       1
              Case 1:16-cv-04841-LGS Document 116 Filed 04/01/19 Page 2 of 6



            While couched as evidentiary objections, these objections are mostly argument against Ms.

Roberts’s position as to how the evidence should be interpreted and what weight it should be given

on summary judgment.1 This is an improper basis for evidentiary objections, which should go to

admissibility only, not to the weight to be afforded or the parties’ competing opinions about how the

evidence should be construed—in the light most favorable to the non-moving party. Thus, these

objections violate the Court’s page limitations for summary judgment briefing in this case by raising

additional argument disguised as evidentiary objections. See, e.g., Steinberg v. Nationwide Mut. Ins. Co., 224

F.R.D. 67, 71 (E.D.N.Y. 2004) (granting defendant’s motion to strike legal arguments set forth in

plaintiff’s counsel’s reply affidavit, which had “the effect of circumventing the court’s page limits on

memoranda”); see also In re Paine Webber Sec. Litig., No. 86-civ-6776, 1992 WL 725359, at *1 n.2

(S.D.N.Y. Sept. 18, 1992) (finding that exhibits summarizing legal arguments and case law citations

“effectively evad[ed] the three page limitation contained in the [court’s] Order by including legal

arguments in the form of exhibits rather than in the . . . memorandum or law”). Thus, to the extent

the objections contain argument about what the evidence actually shows, they should be overruled as

improper objections.

II.         Capital One’s Objections Misstate the Form of Evidence Submitted at Summary
            Judgment —The Court May Consider Inadmissible Evidence on Summary Judgment
            if It May Reasonably be Presented in Admissible Form at Trial.

            On the merits, relying on barely relevant case law, Capital One argues several documents it

produced in discovery in this case (mostly internal emails between Bank employees) should not

properly be considered on summary judgment due to alleged violations of evidentiary rules—lack of

foundation, lack of personal knowledge, and hearsay. In so arguing, Capital One mischaracterizes the



1 The fact that Capital One submits additional exhibits attempting to refute Ms. Roberts’s characterization of what the
evidence shows supports the proposition that the “objections” are improper argument. To the extent that Capital One
disputes what the evidence shows, such argument should have been reserved for the reply memorandum, not an objection
to admissibility.

000043/01164201_1                                         2
              Case 1:16-cv-04841-LGS Document 116 Filed 04/01/19 Page 3 of 6



proper legal standard. “It is well-established that even inadmissible evidence may properly be

considered on summary judgment if it may reasonably be reduced to admissible form at trial.” Parks

v. Blanchette, 144 F. Supp. 3d 282, 293 (D. Conn. 2015) (internal quotation omitted); see also Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986) (“We do not mean that the nonmoving party must produce evidence

in a form that would be admissible at trial in order to avoid summary judgment.”).2 Put another way,

if the objection is one that can be resolved by calling the appropriate witness at trial, it lacks merit at

the summary judgment stage. See id. (“[T]he Court can and will consider the factual statements [in

medical records] because they may be presented in admissible form at trial, namely by introducing the

medical records and/or by calling the witnesses to testify.”).

            All of Capital One’s objections easily fall into this category. See id. (rejecting hearsay objection

because it could be remedied at trial); Bruce Lee Enterprises, LLC v. A.V.E.L.A., Inc., No. 10 CV 2333

KMW, 2013 WL 822173, at *7 (S.D.N.Y. Mar. 6, 2013) (rejecting foundation objection to documents

attached to the declaration because though the attorney “may not be able to testify regarding some of

these exhibits at trial, the documents would be otherwise admissible . . . by cross-examination of [the

appropriate witnesses at trial].”); see also Zambrana v. Pressler & Pressler, LLP, No. 16-CV-2907 (VEC),

2016 WL 7046820, at *5 n.8 (S.D.N.Y. Dec. 2, 2016) (considering an unauthenticated document in

motion to compel arbitration on a summary-judgement like standard). Here, because Ms. Roberts can

properly lay the foundation for the introduction of the challenged documents and/or their contents

by calling the appropriate witnesses at trial, Capital One’s objections should be rejected ab initio.

III.        In the Event the Court Is Inclined to Consider Their Merits, Ms. Roberts Respectfully
            Requests She be Permitted to Submit Additional Exhibits in Response

            Capital One purports to lodge three objections to Exhibits 6-14 attached to the Declaration



2Notably, here, the evidence offered by Ms. Roberts—to which Capital One objects—is only in her capacity as the non-
movant. Indeed, Ms. Roberts’s Cross-Motion for Partial Summary Judgment argues that there is no relevant extrinsic
evidence that can or should be used to construe the contract.

000043/01164201_1                                        3
              Case 1:16-cv-04841-LGS Document 116 Filed 04/01/19 Page 4 of 6



of Jonathan Streisfeld (“Exhibits”): that they are “inadmissible for lack of foundation, lack of personal

knowledge, and hearsay.” Dkt. 111 at 2. Ms. Roberts addresses each category of objections in turn.

            First, with respect to the hearsay objections (raised only in regard to Exhibit 7 and 13), Ms.

Roberts does not attempt to use either exhibit to prove the truth of the matter asserted. Ms. Roberts

offers Exhibit 7 to show awareness on the part of Capital One regarding its own practice. United States

v. Song, 436 F.3d 137, 139 (2d Cir. 2006) (finding the district court erred in excluding certain statements

not offered for the truth of the matter asserted). Ms. Roberts offers Exhibit 13 to demonstrate that

conversations on this subject were occurring inside Capital One.

            Second, Capital One argues that Exhibits 11 and 13 constitute inadmissible lay opinion in

violation of Fed. R. Evid. 701. However, Capital One cites no case to support its half-hearted

arguments that Capital One’s employees’ statements are opinions that must be supported by expert

testimony. In fact, the documents themselves were only cited to show Capital One had knowledge of

certain practices as well as customer responses to certain practices. Nothing here requires expert

testimony.

            Third, Capital One’s relevance objections to Exhibit 12 is unfounded as there is no jury to

confuse or unfairly prejudice. “The prejudice that Rule 403 is concerned with involves some adverse

effect . . . beyond tending to prove the fact or issue that justified its admission into evidence.” Kamara

v. United States, 2005 U.S. Dist. LEXIS 20651, at *18-19 (S.D.N.Y. Sep. 19, 2005) (alteration in original)

(quoting Perry v. Ethan Allen, Inc., 115 F.3d 143, 151 (2d Cir. 1997). “While the Rules of Evidence apply

with equal force in jury and non-jury trials, courts often apply the relevance standard with little rigor

during a bench trial . . . While standards for admissible evidence are not ‘out the window entirely’ in a

bench trial, ‘all doubts at a bench trial should be resolved in favor of admissibility.’” Com. Funding Corp.

v. Comp. Habilitation Servs., 2004 U.S. Dist. LEXIS 17791, at *14-15 (S.D.N.Y. Sep. 2, 2004) (internal

citations omitted). As this Court sits in the same position as a trier of fact on summary judgment, the


000043/01164201_1                                     4
              Case 1:16-cv-04841-LGS Document 116 Filed 04/01/19 Page 5 of 6



same rule applies, and all doubts about relevance should be resolved in favor of admissibility, given

that there is no risk of prejudice or confusions of the issues.

            Fourth, the lack of foundation and lack of personal knowledge objections are also misplaced.

As an initial matter, both of these objections go to the weight of the evidence, not its admissibility.

Further, Ms. Roberts is not required to depose every person on every email that she offers into

evidence. Such a rule would result in a tremendous waste of judicial resources and would likely violate

the Federal Rules’ presumptive maximum that a party may not take more than ten depositions. See

Fed. R. Civ. P. 30(a)(2)(A)(i). Rather, because Ms. Roberts is capable of calling the author of each of

these documents at trial, there is no basis to argue that such documents cannot be submitted in any

admissible form at trial.

            Finally, Ms. Roberts has laid proper foundation and demonstrated sufficient personal

knowledge of key Capital One employees for the admission of Exhibits 6–14. The Court limits the

number of exhibits a party may submit in support of or opposition to a motion for summary judgment

to 15, each including no more than 15 pages. Ms. Roberts has already submitted 15 exhibits. See Dkt.

107. While Ms. Roberts does not believe supplemental briefing and exhibits in response to Capital

One’s Objections are necessary to lay the foundation or to demonstrate personal knowledge, given

that documents do not need to be in admissible form at summary judgment, if the Court disagrees,

Ms. Roberts respectfully requests the opportunity to submit additional exhibits to address those

objections. Ms. Roberts would submit additional deposition excerpts demonstrating the positions that

the relevant employees had with Capital One.

            In conclusion, this Court should reject Capital One’s objections and consider the Ms.

Roberts’s evidence in its evaluation of Capital One’s motion for summary judgment. The evidence

put forward by Ms. Roberts is capable of being reduced to admissible form at trial. In the unlikely

event the Court disagrees and decides to consider the merits of Capital One’s foundational objections,


000043/01164201_1                                    5
              Case 1:16-cv-04841-LGS Document 116 Filed 04/01/19 Page 6 of 6



Ms. Roberts respectfully requests the opportunity to submit additional exhibits.

Dated: April 1, 2019

 By: /s/ Jonathan Streisfeld
 Jonathan M. Streisfeld (pro hac vice)                   Jeffrey D. Kaliel (pro hac vice)
 Jeff Ostrow (pro hac vice)                              Sophia G. Gold (pro hac vice pending)
 Joshua R. Levine (pro hac vice)                         KALIEL PLLC
 KOPELOWITZ OSTROW                                       1875 Connecticut Ave., NW, 10th Floor
 FERGUSON WEISELBERG GILBERT                             Washington, D.C. 20009
 One West Las Olas Boulevard, Suite 500                  (202) 350-4783
 Fort Lauderdale, Florida 33301                          jkaliel@kalielpll.com
 Telephone: 954-525-4100
 Facsimile: 954-525-4300
 streisfeld@kolawyers.com
 ostrow@kolawyers.com


                                     CERTIFICATE OF SERVICE

            I, Jonathan M. Streisfeld, hereby certify that on April 1, 2019, caused the foregoing to be

served via CM/ECF and email on the following counsel of record:

 James R. McGuire (pro hac vice)                         Jessica L. Kaufman
 Sarah N. Davis (pro hac vice)                           Tiffani B. Figueroa
 Lauren Wroblewski (pro hac vice)                        MORRISON & FOERSTER LLP
 MORRISON & FOERSTER LLP                                 250 West 55th Street
                                                         New York, New York 10019
 425 Market Street                                       Telephone: (212) 468-8000
 San Francisco, California                               jkaufman@mofo.com
 Telephone: (415) 268-7000
 jmcguire@mofo.com
 sarahdavis@mofo.com
 lwroblewski@mofo.com

                                  Attorneys for Defendant Capital One, N.A.


                                                           /s/ Jonathan M. Streisfeld
                                                           Jonathan M. Streisfeld




000043/01164201_1                                    6
